DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed December 13, 2021. 
Claim 7 has been amended.  
Claims 1-22 are now pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 13, 2021, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiong et al, U.S. Patent Application Publication No. 20180020365 A1, as seen below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al, U.S. Patent Application Publication No. 20180020365 A1 (hereinafter Xiong).

Regarding Claim 1, Xiong discloses a communication method (e.g., FIG. 7; ¶ [0053], UE wants to send UL data), comprising: 
determining a first data transmission format (e.g., ¶ [0053], modulation and coding scheme (MCS) to be used for the data transmission), the first data transmission format being used in generating a first transmission version of uplink (UL) data (e.g., ¶ [0053], transmit a redundancy version of the data); 
selecting a first data transmission resource from a data resource pool (e.g., ¶ [0053], MTC UE randomly selects one or multiple physical resources from within the data region for transmission of the UL data and a resource from within the SR region in the resource pool), the first data transmission resource being configured to transmit the first transmission version (e.g., ¶ [0053], transmit service request information (and redundancy version) on the selected resource which contains the indication of at least the resource selected for data transmission); 
sending a first scheduling assignment message (e.g., ¶ [0053], scheduling request) to network equipment (e.g., FIG. 1; ¶ [0025], MTC UE 106 communicates with physical infrastructure 104 (e.g., eNB, cell tower, access point); ¶ [0053], SR transmission to eNB), the first scheduling assignment message containing information of the first data transmission resource (e.g., ¶ [0053], indication of at least the resource selected for data transmission) and information of the first data transmission format (e.g., ¶ [0053], modulation and coding scheme (MCS) to be used for the data transmission); 
coding the UL data according to the first data transmission format (e.g., ¶ [0053], modulation and coding scheme (MCS) to be used for the data transmission (i.e., determining and transmitting a first data transmission format according to the modulation and coding scheme)) and modulating the coded UL data to generate the first transmission version (e.g., ¶ [0053], transmit a redundancy version of the data), and sending the first transmission version to the network equipment through the first data transmission resource (e.g., ¶ [0053], transmit service request information 

Regarding Claim 2, Xiong discloses all the limitations of the method as claimed in claim 1.
Xiong discloses wherein sending the first transmission version to the network equipment through the first data transmission resource is configured for the network equipment to demodulate and decode (e.g., ¶ [0053], eNB receives transmission that uses a particular MCS) the first transmission version according to the first scheduling assignment message (e.g., ¶ [0053], transmitted redundancy version in the uplink).

Regarding Claim 3, Xiong discloses all the limitations of the method as claimed in claim 1.
Xiong discloses wherein sending the first scheduling assignment message to the network equipment comprises: selecting a control transmission resource from a control resource pool (e.g., ¶ [0053], UE selects resources from pool to transmit the SR (which is control information, not data)), and sending the first scheduling assignment message to the network equipment through the control transmission resource UE should transmit on the selected resources (e.g., ¶ [0053], UE transmits SR on the selected resource).

Claim 4, Xiong discloses all the limitations of the method as claimed in claim 3.
Xiong discloses wherein before selecting the first data transmission resource from the data resource pool, the method further comprises: receiving resource pool configuration information sent by the network equipment (e.g., ¶ [0053] [0054], MTC UE receives resource pool from eNB), the resource pool configuration information comprising configuration information of the data resource pool (e.g., ¶ [0053] [0055], time and frequency configuration for the resource pool (with indication of resource selected for subsequent data transmission (e.g., ¶ [0017] [0053]); ¶ [0062], for uplink transmission (type 3, to be consistent with citations in ¶ [0053]), resource pool can be further divided into an SR region and a data region for uplink transmission)) and configuration information of the control resource pool (e.g., ¶ [0053] [0055], time and frequency configuration for the resource pool (relevant to SR region)), wherein the data resource pool comprises the UL resource that is selectable for transmitting the first transmission version (e.g., ¶ [0053], for transmitting a redundancy version of the data), and the control resource pool comprises a UL resource that is selectable for transmitting the scheduling assignment message (e.g., ¶ [0053], indication of selected resource from within the SR region in the resource pool).

Regarding Claim 5, Xiong discloses all the limitations of the method as claimed in claim 1.
wherein the method further comprises: obtaining, ACK message for indicating success of demodulating and decoding the transmission version of the UL data (e.g., ¶ [0053], if the UE receives an ACK during the ACK response window corresponding to the UL data transmission, UE can transition to a low-power or sleep state (i.e., having sent the redundancy version and MCS information, ACK from eNB indicates successful identification and processing of each element of transmitted data)); and obtaining, NACK message for indicating failure of demodulating and decoding the transmission version of the UL data (e.g., ¶ [0053], if the UE receives a Negative Acknowledgment (NACK) during the ACK response window corresponding to UL data transmission, the UE retransmits the data packets following the configured or pre-defined Hybrid ARQ (HARM) retransmission scheme).

Regarding Claim 6, Xiong discloses all the limitations of the method as claimed in claim 1.
Xiong discloses wherein the data transmission format comprises a coded version (e.g., ¶ [0053], transmitted redundancy version in the uplink, using a MCS).

Regarding Claim 7, Xiong discloses a communication method, performed by network equipment (e.g., ¶ [0053], eNB receives service request and responds to MTC UE), comprising: 
receiving a scheduling assignment message sent by terminal equipment (e.g., ¶ [0053], SR transmission from UE to eNB), the scheduling assignment message indicating a first data transmission format (e.g., ¶ [0053], modulation and coding scheme (MCS) to be used for the data transmission) and first data transmission resource (e.g., ¶ [0053], indication of at least the resource selected for data transmission) corresponding to a first transmission version of uplink (UL) data sent by the terminal equipment (e.g., ¶ [0053], transmitted redundancy version of the data); and receiving first transmission version sent by terminal equipment through the first data transmission resource (e.g., ¶ [0053], UE transmit service request information (and redundancy version) on the selected resource which contains the indication of at least the resource selected for data transmission); demodulating the first transmission version of the UL data and decoding the demodulated first transmission version of the UL data according to the first data transmission format (e.g., ¶ [0053], eNB receives transmission that uses a particular MCS)  and the first data transmission resource (e.g., ¶ [0053], transmission on the selected resource which contains the indication of at least the resource selected for data transmission).

Regarding Claim 8, Xiong discloses all the limitations of the method as claimed in claim 7.
Xiong discloses before receiving the scheduling assignment message sent by the terminal equipment, further comprising: configuring a data resource pool to the terminal equipment (e.g., ¶ [0053] [0054], MTC UE receives resource pool from eNB (resource pool can be further divided into an SR region and a data region for uplink transmission (e.g., ¶ [0062])), the data resource pool comprising a UL resource that is selectable by the terminal equipment for transmitting the first transmission version (e.g., ¶ [0053], MTC UE selects one or multiple physical resources from within the data region for transmitting a redundancy version of the data); and configuring a control resource pool for the terminal equipment (e.g., ¶ [0053], SR region in the resource pool), the control resource pool comprising a UL resource that is selectable by the terminal equipment for transmitting the scheduling assignment message (e.g., ¶ [0053], MTC UE selects resource from within the SR region in the resource pool).

Regarding Claim 9, Xiong discloses all the limitations of the method as claimed in claim 7.
Xiong discloses further comprising: sending an Acknowledge (ACK) message for indicating success of demodulating and decoding the transmission version of the UL data (e.g., ¶ [0053], if UE receives an ACK during the ACK response window corresponding to the UL data transmission, UE can transition to a low-power or sleep state (i.e., having sent the redundancy version and MCS information, ACK from eNB indicates successful identification and processing of each element of transmitted data)).

Regarding Claim 10, Xiong discloses all the limitations of the method as claimed in claim 7.
Xiong discloses further comprising: sending an Non-Acknowledge (NACK) message for indicating failure of demodulating and decoding the transmission version of the UL (e.g., ¶ [0053], if the UE receives a Negative Acknowledgment (NACK) during the ACK response window corresponding to UL data transmission, the UE retransmits the data packets following the configured or pre-defined Hybrid ARQ (HARM) retransmission scheme).

Regarding Claim 11, Xiong discloses all the limitations of the method as claimed in claim 8.
Xiong discloses wherein the data transmission format comprises a coded version (e.g., ¶ [0053], transmitted redundancy version in the uplink, using a MCS).

Regarding Claim 12, Xiong discloses a terminal equipment (e.g., FIG. 12; ¶ [0094], UE 1200), comprising a processor (e.g., FIG. 12; ¶ [0095] [0096], baseband circuitry 1204 may include one or more baseband processors), a transceiver (e.g., FIG. 12; ¶ [0094] [0100], RF circuitry 1206 and antennas 1210) and a memory (e.g., FIG. 12; ¶ [0095], may be coupled with and/or may include memory/storage and may be configured to execute instructions stored in the memory/storage to enable various applications and/or operating systems to run on the system), wherein the memory is configured to store instructions (e.g., ¶ [0095]), and the processor is configured to call the instructions of the memory (e.g., ¶ [0095]) to execute operations that are functionally similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 12.

Claim 13, Xiong discloses all the limitations of the terminal equipment as claimed in claim 12.
The functional limitations of Claim 13 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 13.  

Regarding Claim 14, Xiong discloses all the limitations of the terminal equipment as claimed in claim 12.
The functional limitations of Claim 14 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 14.  

Regarding Claim 15, Xiong discloses all the limitations of the terminal equipment as claimed in claim 14.
The functional limitations of Claim 15 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 15.  

Regarding Claim 16, Xiong discloses all the limitations of the terminal equipment as claimed in claim 12.
The functional limitations of Claim 16 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 16.  

Regarding Claim 17, discloses all the limitations of the terminal equipment as claimed in claim 12.
wherein the data transmission format comprises a coded version (e.g., ¶ [0053], transmitted redundancy version in the uplink, using a MCS).

Regarding Claim 18, Xiong discloses a network equipment (e.g., FIG. 1, physical infrastructure 104; ¶ [0145], eNB), comprising a processor (e.g., ¶ [0093] [0145], circuitry (which may refer to, be part of, or include an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group), and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable hardware components that provide the described functionality)), a transceiver (e.g., ¶ [0145], circuitry to transmit/receive) and a memory (e.g., ¶ [0093], memory (shared, dedicated, or group) that execute one or more software or firmware programs), wherein the memory is configured to store instructions (e.g., ¶ [0093], memory to execute one or more software or firmware programs), and the processor is configured to call the instructions of the memory (e.g., ¶ [0093]) to execute operations that are functionally similar to the method of claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 18.

Regarding Claim 19, Xiong discloses all the limitations of the network equipment as claimed in claim 18.
The functional limitations of Claim 19 are similar to claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 19.  

Claim 20, Xiong discloses all the limitations of the network equipment as claimed in claim 18.
The functional limitations of Claim 20 are similar to claim 9. Therefore, the reasoning used in the examination of claim 9 shall be applied to claim 20.  

Regarding Claim 21, Xiong discloses all the limitations of the network equipment as claimed in claim 18.
The functional limitations of Claim 21 are similar to claim 10. Therefore, the reasoning used in the examination of claim 10 shall be applied to claim 21.  

Regarding Claim 22, Xiong discloses all the limitations of the network equipment as claimed in claim 19.
Xiong discloses wherein the data transmission format comprises a coded version (e.g., ¶ [0053], transmitted redundancy version in the uplink, using a MCS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471